DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim18 is objected to because of the following informalities:  Two claims are numbered as claim18.  Appropriate correction is required. For purpose of compact persecution, the second claim18 is renumber to claim19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 8, 15-16, 19, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson US 2019/0107622 in view of Eldada et al US 2015/0293224(hereinafter Eldada).

Regarding claim16, Andersson teaches a coaxial beam scanner, comprising: a transmitter configured to transmit a transmit light beam along a transmit beam path(); a scanning structure configured to rotate about at least one scanning axis, the scanning structure configured to receive a portion of the transmit light beam from the transmitter, direct the portion of the transmit light beam into a field of view, receive, from the field of view, a receive light beam that corresponds to the portion of the transmit light beam, and direct the receive light beam along a receive beam path(fig.1 scanning mirror 110, [0022], fig. 2a-3b); a photodetector array configured to receive a portion of the receive light beam that is deflected by the scanning structure([0010], [0022], optical detector array 126,  fig. 2a-3b); and a time-of-flight (ToF) optical beam splitter arranged in the transmit beam path between the transmitter and the scanning structure and in the receive beam path between the scanning structure and the photodetector array(fig. 2a-3b, [0028-0029], beam splitting optical element), wherein the ToF optical beam splitter comprises: a main body having a first reflectivity and comprising a main surface facing the scanning structure, wherein the main surface includes a first region and a second region([0004], [0028-0029], [0033], describes beam splitting  optical component having two surfaces); and a reflective coating disposed on the main surface at the first region and excluded from the main surface at the second region, wherein the reflective coating has second reflectivity that is greater than the first reflectivity([0032-0033],  the coating on top surface of 214(fig.2a,2b) has different reflectivity, fig. 4) but does not teach  and Eldada teaches  the ToF optical beam splitter has a time variable splitting ratio with respect to the receive light beam, the time variable splitting ratio being is dependent on a ToF of a round trip light beam comprising of the transmit light beam and the receive light beam([0024], describes time of flight (ToF) Lidar sensor having  optical beam splitter that is tunable for splitting ratio adjustment ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use tunable beam splitter as in Eldada to perform Realtime object detection and tracking accurately.
Claims1, 32 are rejected for similar reason as discussed in claim16 above.

Regarding claim8, Andersson teaches the ToF optical beam splitter of claim 1, further comprising: a partially reflective coating disposed on the main surface at the second region, wherein the partially reflective coating has a third reflectivity that is less than the second reflectivity and different from the first reflectivity ([0032-0033], the coating on top surface of 214(fig.2a,2b) has multiple different reflectivity, fig. 5).

Regarding claim15, Andersson teaches the ToF optical beam splitter of claim 1, wherein the second reflectivity of the reflective coating is less than 100% ([0032-0033], the coating on top surface of 214(fig.2a,2b) has multiple different reflectivity, fig. 5).

Regarding claim19, Andersson teaches the coaxial beam scanner of claim 16, wherein the first region of the main surface is arranged in the transmit beam path such that the portion of the transmit light beam passes through the first region of the main surface to the scanning structure ([0022], [0026], beam 108 transmitted from the source 104 transmitted through the beam splitter to the scanning mirror, [0027], fig. 2b, 3b).

Allowable Subject Matter
Claims2-7, 9-14, 17-18, 20-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484